DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 11/17/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasajima et al. (U.S. 2014/0051260; hereinafter Sasajima) in view of Kogura et al. (U.S. 2015/0376781; hereinafter Kogura).
Regarding claim 1, Sasajima discloses a method of manufacturing a semiconductor device, comprising:
forming a film containing Si, O and N or a film containing Si and O on a substrate by performing a cycle a predetermined number of times, the cycle including non-simultaneously performing (¶0143):

3 gas);
(b)    forming a SiN layer having SiCl termination formed on its surface by supplying HCDS gas as a precursor to the substrate to react the NH termination formed on the surface of the substrate (fig. 5B, ¶0074-¶0081, ¶0084, ¶0147, HCDS gas, Si2Cl6); and
(c)    reacting the SiN layer having the SiCl termination with a second reactant containing O by supplying the second reactant to the substrate (fig. 5B, ¶0100-¶0114, ¶0149, ¶0172, oxidizing gas O2).
Sasajima does not disclose the step of supplying the SiCl4 as a precursor.
However, Koruga discloses a method comprising: supplying the SiCl4 as a precursor for film forming (¶0083).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima by having the step of supplying the SiCl4 as a precursor, as taught by Koruga, in order to improve an effieciency and design flexibility in forming semiconductor device.
	Regarding claim 2, Sasajima discloses that the cycle is performed the predetermined number of times under condition in which the precursor is not pyrolyzed (¶0080).  Sasajima does not disclose the SiCl4 as a precursor.
However, Koruga discloses a method comprising: supplying the SiCl4 as a precursor for film forming (¶0083).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima by having the step of supplying the SiCl4 as a precursor, as taught by Koruga, in order to improve an effieciency and design flexibility in forming semiconductor device.

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima by having the step of supplying the SiCl4 as a precursor, as taught by Koruga, in order to improve an effieciency and design flexibility in forming semiconductor device.
Regarding claim 5, Sasajima discloses that wherein (b) is performed under a condition in which
an adsorptive substitution reaction occurs between the NH termination formed on the surface of the substrate and the HCDS to the substrate to react the NH termination formed on the surface of the substrate (fig. 5B, ¶0074-¶0081, ¶0084, ¶0147, HCDS gas, Si2Cl6).  Sasajima does not disclose the step of supplying the SiCl4 as a precursor.  However, Koruga discloses a method comprising: supplying the SiCl4 as a precursor for film forming (¶0083).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima by having the step of supplying the SiCl4 as a precursor, as taught by Koruga, in order to improve an effieciency and design flexibility in forming semiconductor device.
	Regarding claim 10, Sasajima discloses that wherein a supply time of the HCDS in (b) (fig. 5B, ¶0074-¶0081, ¶0084, ¶0147, HCDS gas, Si2Cl6) is set longer than a supply time of the first reactant in (a) (fig. 5B, ¶0144-¶0146, NH3 gas).  Sasajima does not disclose the step of supplying the SiCl4 as a precursor.  However, Koruga discloses a method comprising: supplying the SiCl4 as a precursor for film forming (¶0083).  Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima by having the step of 
	Regarding claim 11, Sasajima discloses that further comprising (d) supplying the first reactant to the substrate before performing the cycle the predetermined number of times (fig. 5B, ¶0100-¶0114, ¶0149, ¶0172).
	Regarding claims 12-13, Sasajima discloses a surface modification step by supplying NH3 gas at a longer time than the NH3 nitridation step (figs. 4A, 6A, ¶0067, ¶0119, ¶0171).  Sasajima as modified by Kogura do not disclose a supply time of the first reactant in (d) is set longer than a supply time of the first reactant in (a) or in (b).  However, the step of supply time of the first reactant in (d) is set longer than a supply time of the first reactant in (a) or in (b) depending on the type of the substrate and the process requirement.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a supply time of the first reactant in (d) is set longer than a supply time of the first reactant in (a) or in (b) since it was known in the art that the step of supply time of the first reactant in (d) is set longer than a supply time of the first reactant in (a) or in (b) depending on the type of the substrate and the process requirement.
	Regarding claim 18, Sasajima discloses that reacting the SiN layer having the SiCl termination with a second reactant containing O by supplying the second reactant to the substrate and the second reactant in a non-plasma excited state is supplyied (fig. 5B, ¶0100-0114, 0149, 0172, oxidizing gas O2).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasajima et al. (U.S. 2014/0051260; hereinafter Sasajima) in view of Kogura et al. (U.S. 2015/0376781; hereinafter Kogura) and further in view of Okoshi et al. (U.S. 2002/0024118; hereinafter Okoshi).
Regarding claim 15, as discussed in details above, Sasajima as modified by Kogura substantially discloses all the limitation as claimed above except for not especially disclose a thickness of the SiN layer 
However, Okoshi discloses a method comprising: a thickness of the SiN layer 13 (fig. 1C) formed in a central portion of the substrate 11 becomes substantially equal to a thickness of the SiN layer 13 (fig. 1C) formed in an outer peripheral portion of the substrate 11 (fig. 1C).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima and Kogura by having the thickness of the SiN layer formed in a central portion of the substrate becomes substantially equal to a thickness of the SiN layer formed in an outer peripheral portion of the, as taught by Okoshi, in order to assure in quality and less complex to implement.
Regarding claim 17, Sasajima as modified by Kogura substantially discloses all the limitation as claimed above except for a pattern is formed on the surface of the substrate.
However, Okoshi discloses a method comprising: a pattern is formed on the surface of the substrate (¶0023).  
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Sasajima and Kogura by having the pattern is formed on the surface of the substrate, as taught by Okoshi, in order to assure in quality and reliability of the semiconductor structure.
	
Allowable Subject Matter
Claims 6-9, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894